436, 440-41, 254 P.3d 631, 634 (2011) (identifying three factors that a
                  plaintiff must satisfy in order to add a new defendant after the statute of
                  limitations has run); see NRS 34.160; NRS 34.320; Pan v. Eighth Judicial
                  Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004); Smith v.
                  Eighth Judicial Dist. Court, 113 Nev. 1343, 1344, 950 P.2d 280, 281
                  (1997). Accordingly, we
                              ORDER the petition DENIED.




                                                              Parraguirre


                                                                                          , J.




                                                              Cherry


                  cc:   Hon. Connie J. Steinheimer, District Judge
                        Upson Smith/Reno
                        Curriden, Arneson and Anderton
                        Van Walraven & Harris, Chtd.
                        RanaIli & Zaniel, LLC/Reno
                        Erickson Thorpe & Swainston, Ltd.
                        Whitehead & Whitehead
                        Law Offices of Kenneth E. Lyon, III
                        M. Jerome Wright
                        Law Offices of Melissa P. Harris
                        Glogovac & Pintar
                        Paul Kapitz
                        Emerson & Manke, LLP
                        Lemons, Grundy & Eisenberg
                        Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    en